         Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 1 of 25


By clicking to agree to this Schedule 2, which is hereby offered to You by Apple, You agree with Apple to
amend that certain Apple Developer Program License Agreement currently in effect between You and Apple
(the “Agreement”) to add this Schedule 2 thereto (supplanting any existing Schedule 2). Except as otherwise
provided herein, all capitalized terms shall have the meanings set forth in the Agreement.


Schedule 2
1.    Appointment of Agent and Commissionaire

1.1    You hereby appoint Apple and Apple Subsidiaries (collectively “Apple”) as: (i) Your agent for the
marketing and delivery of the Licensed Applications to End-Users located in those countries listed on Exhibit A,
Section 1 to this Schedule 2, subject to change; and (ii) Your commissionaire for the marketing and delivery of
the Licensed Applications to End-Users located in those countries listed on Exhibit A, Section 2 to this
Schedule 2, subject to change, during the Delivery Period. The most current list of App Store countries among
which You may select shall be set forth in the App Store Connect tool and may be updated by Apple from time
to time. You hereby acknowledge that Apple will market and make the Licensed Applications available for
download by End-Users through one or more App Stores, for You and on Your behalf. For purposes of this
Schedule 2, the following definitions apply:

(a) “You” shall include App Store Connect users authorized by You to submit Licensed Applications and
associated metadata on Your behalf; and

(b) "End-User" includes individual purchasers as well as eligible users associated with their account via Family
Sharing. For institutional customers, “End-User” shall mean the individual authorized to use the Licensed
Application by the institutional purchaser, the institutional administrator responsible for management of
installations on shared devices, as well as authorized institutional purchasers themselves, including educational
institutions approved by Apple, which may acquire the Licensed Applications for use by their employees,
agents, and affiliates.

(c) For the purposes of this Schedule 2, the term “Licensed Application” shall include any content, functionality,
extensions, stickers, or services offered in the software application.

1.2    In furtherance of Apple’s appointment under Section 1.1 of this Schedule 2, You hereby authorize and
instruct Apple to:

(a) market, solicit, and obtain orders on Your behalf for Licensed Applications from End-Users located in the
countries identified by You in the App Store Connect tool;

(b) provide hosting services to You subject to the terms of the Agreement, in order to allow for the storage of,
and End-User access to, the Licensed Applications and to enable third party hosting of such Licensed
Applications solely as otherwise licensed or authorized by Apple;

(c) make copies of, format, and otherwise prepare Licensed Applications for acquisition and download by End-
Users, including adding the Security Solution and other optimizations identified in the Agreement;

(d) allow or, in the case of cross-border assignments of Volume Content purchases, arrange for End-Users to
access and re-access copies of the Licensed Applications, so that End-Users may acquire and electronically
download those Licensed Applications developed by You, Licensed Application Information, and associated
metadata through one or more App Stores, and You hereby authorize distribution of Your Licensed
Applications under this Schedule 2 for use by multiple End-Users when the Licensed Application is purchased
by an individual account associated with other family members via Family Sharing, including at Your election as
indicated in the App Store Connect tool, purchases made prior to the execution of this Schedule 2, as well as a
single institutional customer via the Volume Content Service for use by its End-Users and/or for installation on
devices with no associated iTunes Account that are owned or controlled by that institutional customer in
accordance with the Volume Content Terms, conditions, and program requirements;

(e) issue invoices for the purchase price payable by End-Users for the Licensed Applications;

(f) use (i) screen shots, previews, and/or up to 30 second excerpts of the Licensed Applications; (ii) trademarks

                                                                                                                v115
                                                                                                        22 June 2020
         Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 2 of 25


and logos associated with the Licensed Applications; and (iii) Licensed Application Information, for promotional
purposes in marketing materials and gift cards and in connection with vehicle displays, excluding those portions
of the Licensed Applications, trademarks or logos, or Licensed Application Information which You do not have
the right to use for promotional purposes, and which You identify in writing at the time that the Licensed
Applications are delivered by You to Apple under Section 2.1 of this Schedule 2, and use images and other
materials that You may provide to Apple, at Apple’s reasonable request, for promotional purposes in marketing
materials and gift cards and in connection with vehicle displays;

(g) otherwise use Licensed Applications, Licensed Application Information and associated metadata as may be
reasonably necessary in the marketing and delivery of the Licensed Applications in accordance with this
Schedule 2. You agree that no royalty or other compensation is payable for the rights described above in
Section 1.2 of this Schedule 2; and

(h) facilitate distribution of pre-release versions of Your Licensed Applications (“Beta Testing”) to End-Users
designated by You in accordance with the Agreement, availability, and other program requirements as updated
from time to time in the App Store Connect tool. For the purposes of such Beta Testing, You hereby waive any
right to collect any purchase price, proceeds or other remuneration for the distribution and download of such
pre-release versions of Your Application. You further agree that You shall remain responsible for the payment
of any royalties or other payments to third parties relating to the distribution and use of Your pre-release
Licensed Applications, as well as compliance with any and all laws for territories in which such Beta Testing
takes place. For the sake of clarity, no commission shall be owed to Apple with respect to such distribution.

1.3    The parties acknowledge and agree that their relationship under this Schedule 2 is, and shall be, that of
principal and agent, or principal and commissionaire, as the case may be, as described in Exhibit A, Section 1
and Exhibit A, Section 2, respectively, and that You, as principal, are, and shall be, solely responsible for any
and all claims and liabilities involving or relating to, the Licensed Applications, as provided in this Schedule 2.
The parties acknowledge and agree that Your appointment of Apple as Your agent or commissionaire, as the
case may be, under this Schedule 2 is non-exclusive. You hereby represent and warrant that You own or
control the necessary rights in order to appoint Apple and Apple Subsidiaries as Your worldwide agent and/or
commissionaire for the delivery of Your Licensed Applications, and that the fulfillment of such appointment by
Apple and Apple Subsidiaries shall not violate or infringe the rights of any third party.

1.4    For purposes of this Schedule 2, the “Delivery Period” shall mean the period beginning on the Effective
Date of the Agreement, and expiring on the last day of the Agreement or any renewal thereof; provided,
however, that Apple’s appointment as Your agent and commissionaire shall survive expiration of the
Agreement for a reasonable phase-out period not to exceed thirty (30) days and further provided that, solely
with respect to Your End-Users, subsections 1.2(b), (c), and (d) of this Schedule 2 shall survive termination or
expiration of the Agreement unless You indicate otherwise pursuant to sections 5.1 and 7.2 of this Schedule 2.

2.    Delivery of the Licensed Applications to Apple

2.1     You will deliver to Apple, at Your sole expense, using the App Store Connect tool or other mechanism
provided by Apple, the Licensed Applications, Licensed Application Information and associated metadata, in a
format and manner prescribed by Apple, as required for the delivery of the Licensed Applications to End-Users
in accordance with this Schedule 2. Metadata You deliver to Apple under this Schedule 2 will include: (i) the
title and version number of each of the Licensed Applications; (ii) the countries You designate, in which You
wish Apple to allow End-Users to download those Licensed Applications; (iii) any copyright or other intellectual
property rights notices; (iv) Your privacy policy; (v) Your End-User license agreement (“EULA”), if any, in
accordance with Section 4.2 of this Schedule 2; and (vi) any additional metadata set forth in the Documentation
and/or the App Store Connect Tool as may be updated from time to time, including metadata designed to
enhance search and discovery of content on Apple-branded hardware.

2.2   All Licensed Applications will be delivered by You to Apple using software tools, a secure FTP site
address and/or such other delivery methods as prescribed by Apple.

2.3    You hereby certify that all of the Licensed Applications You deliver to Apple under this Schedule 2 are
authorized for export from the United States to each of the countries listed on Exhibit A hereto, in accordance
with the requirements of all applicable laws, including but not limited to the United States Export Administration
Regulations, 15 C.F.R. Parts 730-774 and the International Traffic In Arms Regulations 22 C.F.R. Parts 120-
130. Without limiting the generality of this Section 2.3, You certify that (i) none of the Licensed Applications
contains, uses or supports any data encryption or cryptographic functions; or (ii) in the event that any Licensed
                                                                                                                  v115
                                                                                                          22 June 2020
         Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 3 of 25


Application contains, uses or supports any such data encryption or cryptographic functionality, You certify that
You have complied with the United States Export Administration Regulations, and are in possession of, and will
upon request provide Apple with, a PDF copy of Your Encryption Registration Number (ERN), or export
classification ruling (CCATS) issued by the United States Commerce Department, Bureau of Industry and
Security and PDF copies of appropriate authorizations from other countries that mandate import authorizations
for that Licensed Application, as required. You acknowledge that Apple is relying upon Your certification in this
Section 2.3 in allowing End-Users to access and download the Licensed Applications under this Schedule 2.
Except as provided in this Section 2.3, Apple will be responsible for compliance with the requirements of the
Export Administration Regulations in allowing End-Users to access and download the Licensed Applications
under this Schedule 2.

2.4     You shall be responsible for determining and implementing any age ratings or parental advisory
warnings required by the applicable government regulations, ratings board(s), service(s), or other organizations
(each a “Ratings Board”) for any video, television, gaming or other content offered in Your Licensed Application
for each locality in the Territory. Where applicable, You shall also be responsible for providing any content
restriction tools or age verification functionality before enabling end-users to access mature or otherwise
regulated content within Your Licensed Application.

3.    Delivery of the Licensed Applications to End-Users

3.1     You acknowledge and agree that Apple, in the course of acting as agent and/or commissionaire for You,
is hosting, or pursuant to Section 1.2(b) of this Schedule 2 may enable authorized third parties to host, the
Licensed Applications, and is allowing the download of those Licensed Applications by End-Users, on Your
behalf. However, You are responsible for hosting and delivering content or services sold by You using the In-
App Purchase API, except for content that is included within the Licensed Application itself (i.e., the In-App
Purchase simply unlocks the content) or content hosted by Apple pursuant to section 3.3 of Attachment 2 to the
Agreement. All of the Licensed Applications shall be marketed by Apple, on Your behalf, to End-Users at prices
identified in a price tier and designated by You, in Your sole discretion, from the pricing schedule attached to
this Schedule 2 as Exhibit C, which may be updated from time to time by Apple on App Store Connect. In
addition, You may, at Your election via App Store Connect, instruct Apple to market the Licensed Applications
at a discount of 50% of Your established price tier for authorized institutional customers. You may change the
price tier for any Licensed Application at any time, at Your discretion, in accordance with the pricing schedule
set forth on that Exhibit C as updated from time to time, using tools provided on the App Store Connect tool. As
Your agent and/or commissionaire, Apple shall be solely responsible for the collection of all prices payable by
End-Users for Licensed Applications acquired by those End-Users under this Schedule 2.

3.2     In the event that the sale or delivery of any of the Licensed Applications to any End-User is subject to
any sales, use, goods and services, value added, or other similar tax or levy, under applicable law,
responsibility for the collection and remittance of that tax for sales of the Licensed Applications to End-Users
will be determined in accordance with Exhibit B to this Schedule 2 as updated from time to time via the App
Store Connect site. For the sake of clarity, Apple shall not be responsible for the collection and remittance of
telecommunications and similar taxes. You shall indemnify and hold Apple harmless against any and all claims
by any tax authority for any underpayment of any sales, use, goods and services, value added or other tax or
levy, and any penalties and/or interest thereon.

3.3     In furtherance of the parties’ respective tax compliance obligations, Apple requires that You comply with
the requirements listed on Exhibit D to this Schedule 2 or on App Store Connect depending upon, among other
things, (i) Your country of residence and (ii) the countries designated by You in which You wish Apple to allow
access to the Licensed Applications. In the event that Apple collects any amounts corresponding to the
purchase price for any of Your Licensed Applications before You have provided Apple with any tax
documentation required under Exhibit D to this Schedule 2, Apple will not remit those amounts to You, but will
hold those amounts in trust for You, until such time as You have provided Apple with the required tax
documentation. Upon receipt of all required tax documents from You, Apple will remit to You any amounts held
in trust by Apple for You, without interest, under this Section 3.3, in accordance with the provisions of this
Schedule 2.

3.4   Apple shall be entitled to the following commissions in consideration for its services as Your agent
and/or commissionaire under this Schedule 2:

(a) For sales of Licensed Applications to End-Users located in those countries listed in Exhibit B, Section 1 of
this Schedule 2 as updated from time to time via the App Store Connect site, Apple shall be entitled to a
                                                                                                                v115
                                                                                                        22 June 2020
         Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 4 of 25


commission equal to thirty percent (30%) of all prices payable by each End-User. Solely for auto-renewing
subscription purchases made by customers who have accrued greater than one year of paid subscription
service within a Subscription Group (as defined below) and notwithstanding any Retention Grace Periods,
Apple shall be entitled to a commission equal to fifteen percent (15%) of all prices payable by each End-User
for each subsequent renewal. Retention Grace Period refers to the time period between the end of a
customer’s subscription (e.g. due to cancelation or non-payment) and the beginning of a new subscription
within the same Subscription Group, provided that such time period is no greater than 60 days, subject to
change. For purposes of determining the commissions to which Apple is entitled under this Section 3.4(a), the
prices payable by End-Users shall be net of any and all taxes collected, as provided in Section 3.2 of this
Schedule 2.

(b) For sales of Licensed Applications to End-Users located in those countries listed in Exhibit B, Section 2 of
this Schedule 2 as updated from time to time via the App Store Connect site, Apple shall be entitled to a
commission equal to thirty percent (30%) of all prices payable by each End-User. Solely for auto-renewing
subscription purchases made by customers who have accrued greater than one year of paid subscription
service within a Subscription Group (as defined below) and notwithstanding any Retention Grace Periods,
Apple shall be entitled to a commission equal to fifteen percent (15%) of all prices payable by each End-User
for each subsequent renewal.

Except as otherwise provided in Section 3.2 of this Schedule 2, Apple shall be entitled to the commissions
specified in Sections 3.4(a) and 3.4(b) hereof without reduction for any taxes or other government levies,
including any and all taxes or other, similar obligations of You, Apple or any End-User relating to the delivery or
use of the Licensed Applications. For sales of Licensed Applications developed by Apple, Apple is not
entitled to a commission.

3.5     Upon collection of any amounts from any End-User as the price for any Licensed Application delivered to
that End-User hereunder, Apple shall deduct the full amount of its commission with respect to that Licensed
Application, and any taxes collected by Apple under Section 3.2 and 3.4 hereof, and shall remit to You, or issue
a credit in Your favor, as the case may be, the remainder of those prices in accordance with Apple standard
business practices, including the following: remittance payments (i) are made by means of wire transfer only;
(ii) are subject to minimum monthly remittance amount thresholds; (iii) require You to provide certain
remittance-related information on the App Store Connect site; and (iv) subject to the foregoing requirements,
will be made no later than forty-five (45) days following the close of the monthly period in which the
corresponding amount was received by Apple from the End-User. No later than forty- five (45) days following
the end of each monthly period, Apple will make available to You on the App Store Connect site a sales report
in sufficient detail to permit You to identify the Licensed Applications sold in that monthly period and the total
amount to be remitted to You by Apple. You hereby acknowledge and agree that Apple shall be entitled to a
commission, in accordance with this Section 3.5 on the delivery of any Licensed Application to any End-User,
even if Apple is unable to collect the price for that Licensed Application from that End-User. In the event that
the purchase price received by Apple from any End-User for any Licensed Application is in a currency other
than the remittance currency agreed between Apple and You, the purchase price for that Licensed Application
shall be converted to the remittance currency, and the amount to be remitted by Apple to You shall be
determined, in accordance with an exchange rate fixed for the Delivery Period, as reflected in Exhibit C
attached hereto as updated from time to time pursuant to section 3.1 of this Schedule 2. Apple may provide a
means on App Store Connect to enable You to designate a primary currency for the bank account designated
by You for receiving remittances (“Designated Currency”). Apple may cause Apple's bank to convert all
remittances in any remittance currency other than the Designated Currency into the Designated Currency prior
to remittance to You. You agree that any resulting currency exchange differentials or fees charged by Apple's
bank may be deducted from such remittances. You remain responsible for any fees (e.g., wire transfer fees)
charged by Your bank or any intermediary banks between Your bank and Apple’s bank.

3.6     In the event that any price payable by any End-User for any of the Licensed Applications is subject to (i)
any withholding or similar tax; or (ii) any sales, use, goods and services, value added, or other tax or levy not
collected by Apple under Section 3.2 hereof; or (iii) any other tax or other government levy of whatever nature,
the full amount of that tax or levy shall be solely for Your account, and shall not reduce the commission to
which Apple is entitled under this Schedule 2.

3.7     In the event that any remittance made by Apple to You is subject to any withholding or similar tax, the full
amount of that withholding or similar tax shall be solely for Your account, and will not reduce the commission to
which Apple is entitled on that transaction. If Apple reasonably believes that such tax is due, Apple will deduct
the full amount of such withholding or similar tax from the gross amount owed to You, and will pay the full
                                                                                                                 v115
                                                                                                         22 June 2020
          Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 5 of 25


amount withheld over to the competent tax authorities. Apple will apply a reduced rate of withholding tax, if any,
provided for in any applicable income tax treaty only if You furnish Apple with such documentation required
under that income tax treaty or otherwise satisfactory to Apple, sufficient to establish Your entitlement to the
benefit of that reduced rate of withholding tax. Upon Your timely request to Apple in writing, using means
reasonably designated by Apple, Apple will use commercially practical efforts to report to You the amount of
Apple’s payment of withholding or similar taxes to the competent tax authorities on Your behalf. You will
indemnify and hold Apple harmless against any and all claims by any competent tax authority for any
underpayment of any such withholding or similar taxes, and any penalties and/or interest thereon, including, but
not limited to, underpayments attributable to any erroneous claim or representation by You as to Your
entitlement to, or Your disqualification for, the benefit of a reduced rate of withholding tax.

3.8    You may offer auto-renewing subscriptions in select Territories using the In-App Purchase API subject to
the terms of this Schedule 2, provided that:

(a)     Auto-renew functionality must be on a weekly, monthly, bi-monthly, tri-monthly, semi-annual or annual
basis at prices You select in the App Store Connect tool. You may offer multiple durations and service levels
for Your subscription and will have the ability to associate and rank these subscription items within Subscription
Groups, to enable customers to easily upgrade, downgrade, and crossgrade amongst the Subscription Group
options. You understand and agree that when a subscriber upgrades or crossgrades (except for crossgrades
of different durations), such service level will begin immediately and Your proceeds will be adjusted
accordingly, and when a subscriber downgrades, the new service will begin at the end of the current
subscription period.

(b)   You clearly and conspicuously disclose to users the following information regarding Your auto-renewing
subscription:

      •    Title of auto-renewing subscription, which may be the same as the in-app product name
      •    Length of subscription
      •    Price of subscription, and price per unit if appropriate

      Links to Your Privacy Policy and Terms of Use must be accessible within Your Licensed Application.

(c)      You must fulfill the offer during the entire subscription period, as marketed, including any Billing Grace
Period You authorize, and, in the event You breach this section 3.8(c) of Schedule 2, You hereby authorize and
instruct Apple to refund to the End-User the full amount, or any portion thereof in Apple’s sole discretion, of the
price paid by the End-User for that subscription. Billing Grace Period refers to the period during which
Developers agree to provide paid service for free to users who do not recover from a billing error. In the event
that Apple refunds any such price to an End-User, You shall reimburse, or grant Apple a credit for, an amount
equal to the price for that subscription. Apple will have the right to retain its commission on the sale of that
subscription, notwithstanding the refund of the price to the End-User. You acknowledge that Apple may
exercise its rights under section 7.3 of this Schedule 2 for repeated violations of this provision.

3.9    When You make price changes to an existing subscription item, You may elect to retain current pricing
for Your existing customers by indicating Your intent in the App Store Connect tool. When You increase pricing
for existing subscribers in countries that require end-user consent, they will be prompted to review and agree to
the new price, otherwise the auto-renewal feature will be disabled.

3.10 To the extent You promote and offer for sale auto-renewing subscriptions, within or outside of Your
Licensed Application, You must do so in compliance with all legal and regulatory requirements.

3.11 Subscription services purchased within Licensed Applications must use In-App Purchase.

In addition to using the In-App Purchase API, a Licensed Application may read or play content (magazines,
newspapers, books, audio, music, video) that is offered outside of the Licensed Application (such as, by way of
example, through Your website) provided that You do not link to or market external offers for such content
within the Licensed Application. You are responsible for authentication access to content acquired outside of
the Licensed Application.

3.12 If Your Licensed Application is periodical content-based (e.g. magazines and newspapers), Apple may
provide You with the name, email address, and zip code associated with an End-User’s account when they
purchase an auto-renewing subscription via the In-App Purchase API, provided that such user consents to the
                                                                                                                 v115
                                                                                                         22 June 2020
         Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 6 of 25


provision of data to You, and further provided that You may only use such data to promote Your own products
and do so in strict compliance with Your publicly posted Privacy Policy, a copy of which must be readily viewed
and is consented to in Your Licensed Application. You may offer a free incentive to extend the subscription if
the user agrees to send this information.

3.13     Deleted

3.14 Where available, You may offer multiple Licensed Applications offered by You in a single collection
(“Bundle”) to End-Users at a price tier designated by You as set forth in Exhibit C (“Bundle Price”).
Furthermore, You hereby authorize and instruct Apple to enable users who have purchased some but not all
Licensed Applications in a Bundle to access and download the remaining items in the Bundle (“Complete My
Bundle” or “CMB”) for the CMB Price. You will receive proceeds for the CMB Price, which shall equal the
Bundle Price set by You less the sum of the retail prices paid by the user for previously purchased Licensed
Applications. In the event the CMB Price is less than Tier 1 and greater than zero under Exhibit C, You hereby
authorize and instruct Apple to set the CMB Price for that user at Tier 1. In the event the CMB Price is less than
zero, You hereby authorize and instruct Apple to provide the remaining Licensed Applications in the Bundle to
the End-User without charge. Each CMB transaction will be reflected in Your statement as follows: (i) a new
sale of the full Bundle at the price paid for the Bundle, identified as a CMB sale; and (ii) a return (i.e. a negative
transaction) for each eligible purchased Licensed Application contained in the Bundle in the amount previously
paid for the Licensed Application, each identified as a CMB return. Bundles offered at Tier 0 must offer an
auto-renewing subscription service pursuant to Section 3.8 of this Schedule 2 in each Licensed Application
included in the Bundle, and users who purchase such subscription service from within one app in the Bundle
must be able to access that subscription service in each of the other Licensed Applications in the Bundle at no
additional cost.

4.     Ownership and End-User Licensing

4.1    The parties acknowledge and agree that Apple shall not acquire any ownership interest in or to any of
the Licensed Applications or Licensed Application Information, and title, risk of loss, responsibility for, and
control over the Licensed Applications shall, at all times, remain with You. Apple may not use any of the
Licensed Applications or Licensed Application Information for any purpose, or in any manner, except as
specifically authorized in the Agreement or this Schedule 2.

4.2     You may deliver to Apple Your own EULA for any Licensed Application at the time that You deliver that
Licensed Application to Apple, in accordance with Section 2.1 of this Schedule 2; provided, however, that Your
EULA must include and may not be inconsistent with the minimum terms and conditions specified on Exhibit E
to this Schedule 2 and must comply with all applicable laws in all countries where You wish Apple to allow End-
Users to download that Licensed Application. Apple shall enable each End-User to review Your EULA (if any)
at the time that Apple delivers that Licensed Application to that End-User, and Apple shall notify each End-User
that the End-User’s use of that Licensed Application is subject to the terms and conditions of Your EULA (if
any). In the event that You do not furnish Your own EULA for any Licensed Application to Apple, You
acknowledge and agree that each End-User’s use of that Licensed Application shall be subject to Apple’s
standard EULA (which is part of the App Store Terms of Service).

4.3      You hereby acknowledge that the EULA for each of the Licensed Applications is solely between You and
the End-User and conforms to applicable law, and Apple shall not be responsible for, and shall not have any
liability whatsoever under, any EULA or any breach by You or any End-User of any of the terms and conditions
of any EULA.

5.     Content Restrictions and Software Rating

5.1     You represent and warrant that: (a) You have the right to enter into this Agreement, to reproduce and
distribute each of the Licensed Applications, and to authorize Apple to permit End-Users to download and use
each of the Licensed Applications through one or more App Stores; (b) none of the Licensed Applications, or
Apple’s or End-Users’ permitted uses of those Licensed Applications, violate or infringe any patent, copyright,
trademark, trade secret or other intellectual property or contractual rights of any other person, firm, corporation
or other entity and that You are not submitting the Licensed Applications to Apple on behalf of one or more third
parties; (c) each of the Licensed Applications is authorized for distribution, sale and use in, export to, and import
into each of the countries designated by You under Section 2.1 of this Schedule 2, in accordance with the laws
and regulations of those countries and all applicable export/import regulations; (d) none of the Licensed
Applications contains any obscene, offensive or other materials that are prohibited or restricted under the laws
                                                                                                                   v115
                                                                                                           22 June 2020
         Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 7 of 25


or regulations of any of the countries You designated under Section 2.1 of this Schedule 2; (e) all information
You provided using the App Store Connect tool, including any information relating to the Licensed Applications,
is accurate and that, if any such information ceases to be accurate, You will promptly update it to be accurate
using the App Store Connect tool; and (f) in the event a dispute arises over the content of Your Licensed
Applications or use of Your intellectual property on the App Store, You agree to permit Apple to share Your
contact information with the party filing such dispute and to follow Apple’s app dispute process on a non-
exclusive basis and without any party waiving its legal rights.

5.2    You shall use the software rating tool set forth on App Store Connect to supply information regarding
each of the Licensed Applications delivered by You for marketing and fulfillment by Apple through the App
Store under this Schedule 2 in order to assign a rating to each such Licensed Application. For purposes of
assigning a rating to each of the Licensed Applications, You shall use Your best efforts to provide correct and
complete information about the content of that Licensed Application with the software rating tool. You
acknowledge and agree that Apple is relying on: (i) Your good faith and diligence in accurately and completely
providing requested information for each Licensed Application; and (ii) Your representations and warranties in
Section 5.1 hereof, in making that Licensed Application available for download by End-Users in each of the
countries You designated hereunder. Furthermore, You authorize Apple to correct the rating of any Licensed
Application of Yours that has been assigned an incorrect rating; and You agree to any such corrected rating.

5.3   In the event that any country You designated hereunder requires the approval of, or rating of, any
Licensed Application by any government or industry regulatory agency as a condition for the distribution, sale
and/or use of that Licensed Application, You acknowledge and agree that Apple may elect not to make that
Licensed Application available for download by End-Users in that country from any App Store.

5.4    Licensed Applications that are targeted at children or otherwise likely to appeal to children, and which
pressure children to make purchases (including, but not limited to, phrases such as “buy now” or “upgrade
now”) or persuade others to make purchases for them, should not be made available in any Territory that has
deemed such marketing practices illegal. You expressly accept and agree to take full responsibility for Your
Licensed Applications’ compliance with applicable laws pursuant to Section 5.1(c) of this Schedule 2, including
without limitation consumer protection, marketing, and gaming laws. For more information on legal
requirements of countries in the European Union, see http://ec.europa.eu/justice/consumer-marketing/unfair-
trade/index_en.htm

6.     Responsibility and Liability

6.1   Apple shall have no responsibility for the installation and/or use of any of the Licensed Applications by
any End-User. You shall be solely responsible for any and all product warranties, End-User assistance and
product support with respect to each of the Licensed Applications.

6.2     You shall be solely responsible for, and Apple shall have no responsibility or liability whatsoever with
respect to, any and all claims, suits, liabilities, losses, damages, costs and expenses arising from, or
attributable to, the Licensed Applications and/or the use of those Licensed Applications by any End-User,
including, but not limited to: (i) claims of breach of warranty, whether specified in the EULA or established
under applicable law; (ii) product liability claims; and (iii) claims that any of the Licensed Applications and/or the
End-User’s possession or use of those Licensed Applications infringes the copyright or other intellectual
property rights of any third party.

6.3    In the event that Apple receives any notice or claim from any End-User that: (i) the End-User wishes to
cancel its license to any of the Licensed Applications within ninety (90) days of the date of download of that
Licensed Application by that End-User or the end of the auto-renewing subscription period offered pursuant to
section 3.8, if such period is less than ninety (90) days; or (ii) a Licensed Application fails to conform to Your
specifications or Your product warranty or the requirements of any applicable law, Apple may refund to the
End-User the full amount of the price paid by the End-User for that Licensed Application. In the event that
Apple refunds any such price to an End-User, You shall reimburse, or grant Apple a credit for, an amount equal
to the price for that Licensed Application. In the event that Apple receives any notice or claim from a payment
provider that an End-User has obtained a refund for a Licensed Application, You shall reimburse, or
grant Apple a credit for, an amount equal to the price for that Licensed Application. In such cases, Apple will
have the right to retain its commission on the sale of that Licensed Application, notwithstanding the refund of
the price to the End-User.


                                                                                                                    v115
                                                                                                            22 June 2020
         Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 8 of 25


7.     Termination

7.1     This Schedule 2, and all of Apple’s obligations hereunder, shall terminate upon the expiration or
termination of the Agreement. Notwithstanding any such termination, Apple shall be entitled to: (i) all
commissions on all copies of the Licensed Applications downloaded by End-Users prior to the date of
termination (including the phase-out period set forth in Section 1.4 hereof); and (ii) reimbursement from You of
refunds paid by Apple to End-Users, whether before or after the date of termination, in accordance with Section
6.3 of this Schedule 2.

7.2    In the event that You no longer have the legal right to distribute the Licensed Applications, or to
authorize Apple to allow access to those Licensed Applications by End-Users, in accordance with this Schedule
2, You shall promptly notify Apple and withdraw those Licensed Applications from the App Store using the tools
provided on the App Store Connect site; provided, however, that such withdrawal by You under this Section 7.2
shall not relieve You of any of Your obligations to Apple under this Schedule 2, or any liability to Apple and/or
any End-User with respect to those Licensed Applications.

7.3     Apple reserves the right to cease marketing, offering, and allowing download by End-Users of the
Licensed Applications at any time, with or without cause, by providing notice of termination to You. Without
limiting the generality of this Section 7.3, You acknowledge that Apple may cease the marketing and allowing
download by End-Users of some or all of the Licensed Applications, or take other interim measures in Apple’s
sole discretion, if Apple reasonably believes that: (i) those Licensed Applications are not authorized for export
to one or more of the countries listed on Exhibit A, in accordance with the Export Administration Regulations;
(ii) those Licensed Applications and/or any End-User’s possession and/or use of those Licensed Applications,
infringe patent, copyright, trademark, trade secret or other intellectual property rights of any third party; (iii) the
distribution, sale and/or use of those Licensed Applications violates any applicable law in any country You
designated under Section 2.1 of this Schedule 2; (iv) You have violated the terms of the Agreement, this
Schedule 2, or other documentation including without limitation the App Review Guidelines; or (v) Your
Licensed Applications violate Section 5.4 of this Schedule 2, including without limitation upon notice by a
regulator of an alleged violation. An election by Apple to cease the marketing and allowing download of any
Licensed Applications, pursuant to this Section 7.3, shall not relieve You of Your obligations under this
Schedule 2.

7.4     You may withdraw any or all of the Licensed Applications from the App Store, at any time, and for any
reason, by using the tools provided on the App Store Connect site, except that, with respect to Your End-Users,
You hereby authorize and instruct Apple to fulfill sections 1.2(b), (c), and (d) of this Schedule 2, which shall
survive termination or expiration of the Agreement unless You indicate otherwise pursuant to sections 5.1 and
7.2 of this Schedule 2.

8.     Legal Consequences

The relationship between You and Apple established by this Schedule 2 may have important legal and/or tax
consequences for You. You acknowledge and agree that it is Your responsibility to consult with Your own legal
and tax advisors with respect to Your legal and tax obligations hereunder.




                                                                                                                      v115
                                                                                                              22 June 2020
         Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 9 of 25


                                                EXHIBIT A
1.      Apple as Agent

You appoint Apple Canada, Inc. (“Apple Canada”) as Your agent for the marketing and End-User download of
the Licensed Applications by End-Users located in the following country:

Canada

You appoint Apple Pty Limited (“APL”) as Your agent for the marketing and End-User download of the Licensed
Applications by End-Users located in the following countries:

Australia
New Zealand

You appoint Apple Inc. as Your agent pursuant to California Civil Code §§ 2295 et seq. for the marketing and
End-User download of the Licensed Applications by End-Users located in the following countries, as updated
from time to time via the App Store Connect site:*

Argentina                    Cayman Islands                Guatemala                     St. Lucia
Anguilla                     Chile                         Honduras                      St. Vincent & The
Antigua & Barbuda            Colombia                      Jamaica                       Grenadines
Bahamas                      Costa Rica                    Mexico                        Suriname
Barbados                     Dominica                      Montserrat                    Trinidad & Tobago
Belize                       Dominican Republic            Nicaragua                     Turks & Caicos
Bermuda                      Ecuador                       Panama                        Uruguay
Bolivia                      El Salvador                   Paraguay                      Venezuela
Brazil                       Grenada                       Peru                          United States
British Virgin Islands       Guyana                        St. Kitts & Nevis

* Upon notice to You of the effective date by Apple, You shall appoint Apple Services LATAM LLC as Your
agent pursuant to California Civil Code §§ 2295 et seq. for the marketing and End-User download of the
Licensed Applications by End-Users located in the countries identified above, except the United States, as
updated from time to time via the App Store Connect site.

You appoint iTunes KK as Your agent pursuant to Article 643 of the Japanese Civil Code for the marketing and
End-User download of the Licensed Applications by End-Users located in the following country:

Japan

2.      Apple as Commissionaire

You appoint Apple Distribution International Ltd., as Your commissionaire for the marketing and End-User
download of the Licensed Applications by End-Users located in the following countries, as updated from time to
time via the App Store Connect site. For the purposes of this Agreement, "commissionaire" means an agent
who purports to act on his own behalf and concludes agreements in his own name but acts on behalf of other
persons, as generally recognized in many Civil Law legal systems.

     Afghanistan                Botswana                   Cyprus                      Guinea-Bissau
     Albania                    Brunei                     Czech Republic              Hong Kong
     Algeria                    Bulgaria                   Denmark                     Hungary
     Angola                     Burkina-Faso               Egypt                       Iceland
     Armenia                    Cambodia                   Estonia                     India
     Austria                    Cameroon                   Fiji                        Indonesia
     Azerbaijan                 Cape Verde                 Finland                     Iraq
     Bahrain                    Chad                       France                      Ireland
     Belarus                    China                      Gabon                       Israel
     Belgium                    Congo (Democratic          Gambia                      Italy
     Benin                      Republic of)               Georgia                     Jordan
     Bhutan                     Congo (Republic of)        Germany                     Kazakhstan
     Bosnia and                 Cote d’Ivoire              Ghana                       Kenya
     Herzegovina                Croatia                    Greece                      Korea

                                                                                                             v115
                                                                                                     22 June 2020
   Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 10 of 25



Kosovo               States of          Qatar             Taiwan
Kuwait               Moldova            Romania           Tajikistan
Kyrgyzstan           Mongolia           Russia            Tanzania
Laos                 Montenegro         Rwanda            Thailand
Latvia               Morocco            Sao Tome e        Tonga
Lebanon              Mozambique         Principe          Tunisia
Liberia              Myanmar            Saudi Arabia      Turkey
Libya                Namibia            Senegal           Turkmenistan
Lithuania            Nauru              Serbia            UAE
Luxembourg           Nepal              Seychelles        Uganda
Macau                Netherlands        Sierra Leone      Ukraine
Macedonia            Niger              Singapore         United Kingdom
Madagascar           Nigeria            Slovakia          Uzbekistan
Malawi               Norway             Slovenia          Vanuatu
Malaysia             Oman               Solomon Islands   Vietnam
Maldives             Pakistan           South Africa      Yemen
Mali                 Palau              Spain             Zambia
Malta, Republic of   Papua New Guinea   Sri Lanka         Zimbabwe
Mauritania           Philippines        Swaziland
Mauritius            Poland             Sweden
Micronesia, Fed      Portugal           Switzerland




                                                                          v115
                                                                  22 June 2020
         Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 11 of 25


                                                  EXHIBIT B
1.     Apple shall collect and remit to the competent tax authorities the taxes described in Section 3.2 of this
Schedule 2 for sales of the Licensed Applications to End-Users located in the following countries, as updated
from time to time via the App Store Connect site:

Albania                       Czech Republic                 Luxembourg                     Slovenia
Armenia                       Denmark                        Malaysia                       South Africa
Australia                     Estonia                        Malta, Republic of             Spain
Austria                       Finland                        Mexico                         Sweden
Bahrain                       France                         Moldova                        Switzerland
Belarus                       Germany                        Netherlands                    Taiwan
Belgium                       Greece                         New Zealand                    Turkey
Bosnia and                    Hungary                        Norway                         United Arab Emirates
Herzegovina                   Iceland                        Poland                         United Kingdom
Bulgaria                      India                          Portugal                       United States
Canada                        Ireland                        Romania                        Uruguay ††
Chile                         Italy                          Russia***                      Uzbekistan†††
China*                        Korea**                        Saudi Arabia
Colombia                      Kosovo                         Serbia
Croatia                       Latvia                         Singapore†
Cyprus                        Lithuania                      Slovakia

2.    Apple shall not collect and remit the taxes described in Section 3.2 of this Schedule 2 for sales of the
Licensed Applications to End-Users located in the countries listed below as updated from time to time via the
App Store Connect site. You shall be solely responsible for the collection and remittance of such taxes as may
be required by local law.

Afghanistan                   Dominican Republic             Madagascar                     Sao Tome e Principe
Algeria                       Ecuador                        Malawi                         Senegal
Angola                        Egypt                          Maldives                       Seychelles
Anguilla                      El Salvador                    Mali                           Sierra Leone
Antigua & Barbuda             Fiji                           Mauritania                     Solomon Islands
Argentina                     Gabon                          Mauritius                      Sri Lanka
Azerbaijan                    Gambia                                                        St. Kitts and Nevis
Bahamas                       Georgia                        Micronesia (Fed                St. Lucia
Barbados                      Ghana                          States of)                     St. Vincent & The
Belize                        Grenada                        Mongolia                       Grenadines
Benin                         Guatemala                      Montenegro                     Suriname
Bermuda                       Guinea-Bissau                  Montserrat                     Swaziland
Bhutan                        Guyana                         Morocco                        Tajikistan
Bolivia                       Honduras                       Mozambique                     Tanzania
Botswana                      Hong Kong                      Myanmar                        Thailand
Brazil                        Indonesia                      Namibia                        Tonga
British Virgin Islands        Iraq                           Nauru                          Trinidad & Tobago
Brunei                        Israel                         Nepal                          Tunisia
Burkina-Faso                  Jamaica                        Nicaragua                      Turkmenistan
Cameroon                      Japan                          Niger                          Turks & Caicos
Cambodia                      Jordan                         Nigeria                        Uganda
Cape Verde                    Kazakhstan                     Oman                           Ukraine
Cayman Islands                Kenya                          Pakistan                       Venezuela
Chad                          Kuwait                         Palau                          Vanuatu
                              Kyrgyzstan                     Panama                         Vietnam
Congo (Democratic             Laos                           Papua New Guinea               Yemen
Republic of)                  Lebanon                        Paraguay                       Zambia
Congo (Republic of)           Liberia                        Peru                           Zimbabwe
Costa Rica                    Libya                          Philippines
Cote d’Ivoire                 Macau                          Qatar
Dominica                      Macedonia                      Rwanda

* Except for certain taxes to be collected as required by the Chinese government, Apple shall not collect or
remit additional taxes or levies in China. You understand and agree that You shall be solely responsible for the
collection and remittance of any taxes as may be required by local law.
                                                                                                                v115
                                                                                                        22 June 2020
        Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 12 of 25


** Solely applicable to non-resident Developers. Apple shall not collect and remit taxes for Developers based in
Korea, and such developers shall be solely responsible for the collection and remittance of such taxes as may
be required by local law.
*** Solely applicable to non-resident Developers. Apple shall not collect and remit taxes for Developers based
in Russia, and such developers shall be solely responsible for the collection and remittance of such taxes as
may be required by local law.
† Solely applicable to non-resident Developers. Apple shall not collect and remit taxes for Developers based in
Singapore, and such developers shall be solely responsible for the collection of such taxes as may be required
by local law.
†† Except for certain taxes on digital transactions that Apple must collect as required by the Uruguayan
government, Apple shall not collect or remit additional taxes or levies in Uruguay. You understand and agree
that You shall be solely responsible for the collection and remittance of any taxes imposed on Your earnings as
may be required by local law.
††† Solely applicable to non-resident Developers. Apple shall not collect and remit taxes for Developers based in
Uzbekistan, and such developers shall be solely responsible for the collection and remittance of such taxes as may
be required by local law.




                                                                                                                  v115
                                                                                                          22 June 2020
        Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 13 of 25


                                                 EXHIBIT C
The list of available price tiers and proceeds is set forth in the App Store Connect tool and may be updated by
Apple from time to time.

Customer Price is the price displayed to the End-User on the App Store. The agreed remittance currencies
depend on the currency of the Customer Price, as indicated in this Exhibit C and as may be updated from time
to time via the App Store Connect site. Customers are charged the following currencies in the following
countries:

AED: United Arab Emirates
AUD: Australia
BGN: Bulgaria
BRL: Brazil
CAD: Canada
CHF: Switzerland
CLP: Chile
CNY: China
COP: Colombia
CZK: Czech Republic
DKK: Denmark
EGP: Egypt
Euro: Austria, Belgium, Bosnia and Herzegovina, Cyprus, Estonia, Finland, France, Germany, Greece, Ireland,
      Italy, Kosovo, Latvia, Lithuania, Malta (Republic of), Montenegro, Luxembourg, Netherlands, Portugal,
      Serbia, Slovakia, Slovenia, Spain
GBP: United Kingdom
HKD: Hong Kong
HRK: Croatia
HUF: Hungary
IDR: Indonesia
ILS: Israel
INR: India
JPY: Japan
KRW: Korea
KZT: Kazakhstan
MXN: Mexico
MYR: Malaysia
NGN: Nigeria
NOK: Norway
NZD: New Zealand
PEN: Peru
PHP: Philippines
PKR: Pakistan
PLN: Poland
QAR: Qatar
RON: Romania
RUB: Russia
SAR: Saudi Arabia
SEK: Sweden
SGD: Singapore
THB: Thailand
TRY: Turkey
TWD: Taiwan
TZS: Tanzania
VND: Vietnam
USD: Afghanistan, Albania, Algeria, Angola, Anguilla, Antigua & Barbuda, Argentina, Armenia, Azerbaijan,
Bahamas, Bahrain, Barbados, Belarus, Belize, Benin, Bermuda, Bhutan, Bolivia, Botswana, British Virgin
Islands, Brunei, Burkina-Faso, Cambodia, Cameroon, Cape Verde, Cayman Islands, Chad, Congo (Democratic
Republic of), Congo (Republic of), Costa Rica, Cote d’Ivoire, Dominica, Dominican Republic, Ecuador, El
Salvador, Fiji, Gabon, Gambia, Georgia, Ghana, Grenada, Guatemala, Guinea-Bissau, Guyana, Honduras,

                                                                                                               v115
                                                                                                       22 June 2020
       Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 14 of 25


Iceland, Iraq, Jamaica, Jordan, Kenya, Kuwait, Kyrgyzstan, Laos, Lebanon, Liberia, Libya, Macau, Macedonia,
Madagascar, Malawi, Maldives, Mali, Mauritania, Mauritius, Micronesia (Fed States of), Moldova, Mongolia,
Montserrat, Morocco, Mozambique, Myanmar, Namibia, Nauru, Nepal, Nicaragua, Niger, Oman, Palau,
Panama, Papua New Guinea, Paraguay, Rwanda, Sao Tome e Principe, Senegal, Seychelles, Sierra Leone,
Solomon Islands, Sri Lanka, St. Kitts and Nevis, St. Lucia, St. Vincent and the Grenadines, Suriname,
Swaziland, Tajikistan, Tonga, Trinidad and Tobago, Tunisia, Turkmenistan, Turks and Caicos, Uganda,
Ukraine, Uruguay, United States, Uzbekistan, Venezuela, Vanuatu, Yemen, Zambia, Zimbabwe
ZAR: South Africa




                                                                                                          v115
                                                                                                  22 June 2020
        Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 15 of 25


                                                 EXHIBIT D

1.    Delivery of Licensed Applications to End-Users in Canada

Where You designate Apple Canada to allow access to the Licensed Applications to End-Users in Canada:

1.1   General

You shall indemnify and hold Apple harmless against any and all claims by the Canada Revenue Agency (the
“CRA”), Ministere du Revenu du Quebec (the “MRQ”) and the tax authorities of any province that has a
provincial retail sales tax (“PST”) for any failure to pay, collect or remit any amount(s) of goods and services
tax/harmonized sales tax (“GST/HST”) imposed under the Excise Tax Act (Canada) (The “ETA”), Quebec
Sales Tax (“QST”) or PST and any penalties and/or interest thereon in connection with any supplies made by
Apple Canada to End-Users in Canada on Your behalf and any supplies made by Apple Canada to You.

1.2   GST/HST

(a)    This Section 1.2 of Exhibit D applies with respect to supplies made by You, through Apple Canada, as
agent to End-Users in Canada. Terms defined in the ETA have the same meaning when used in this Section
1.2. Apple Canada is registered for GST/HST purposes, with GST/HST Registration No. R100236199.

(b)     If You are a resident of Canada or are a non-resident of Canada that is required to register for GST/HST
purposes pursuant to the ETA, it is a condition of this Schedule 2, that You are registered for GST/HST or have
submitted an application to register for GST/HST to the CRA with an effective GST/HST registration date of no
later than the date of this Schedule 2. You shall provide Apple Canada with satisfactory evidence of Your
GST/HST registration (e.g., a copy of Your CRA confirmation letter or print-out from the GST/HST Registry on
the CRA web site) at Apple Canada’s request. You warrant that You will notify Apple Canada if You cease to
be registered for GST/HST.

(c)    If You are registered for GST/HST purposes, You, by executing this Schedule 2, (i) agree to enter into
the election pursuant to subsection 177(1.1) of the ETA to have Apple Canada collect, account for and remit
GST/HST on sales of Licensed Applications made to End-Users in Canada on Your behalf and have completed
(including entering its valid GST/HST registration number), signed and returned to Apple Canada Form
GST506 (accessible on the App Store Connect site); and (ii) acknowledge that the commission payable by You
to Apple Canada includes GST at a rate of 5% (or the GST rate as applicable from time to time).

(d)    If You are not registered for GST/HST purposes, by executing this Schedule 2 and not completing,
signing and returning Form GST506 to Apple Canada, You (i) certify that You are not registered for GST/HST
purposes; (ii) certify that You are not resident in Canada and do not carry on business in Canada for purposes
of the ETA; (iii) acknowledge that Apple Canada will charge, collect and remit GST/HST on sales of Licensed
Applications to End-Users in Canada made on Your behalf; (iv) acknowledge that the commission payable by
You to Apple Canada is zero-rated for GST/HST purposes (i.e., GST/HST rate is 0%); and (v) agree to
indemnify Apple for any GST/HST, interest and penalty assessed against Apple Canada if it is determined that
You should have been registered for GST/HST purposes such that the commission fees charged by Apple
Canada were subject to GST.

1.3   Quebec Sales Tax

Terms defined in an Act respecting the Quebec Sales Tax (the “QSTA”) have the same meaning when used in
this Section 1.3 of Exhibit D.

(a)     If You are a resident of Quebec, it is a condition of this Schedule 2, that You are registered for QST or
have submitted an application to register for QST to the MRQ with an effective QST registration date of no later
than the date of this Schedule 2. You shall provide Apple Canada with satisfactory evidence of Your QST
registration (e.g., a copy of Your MRQ confirmation letter or print-out from the QST Registry on the MRQ web
site) at Apple Canada’s request. You warrant that You will notify Apple Canada if You cease to be registered
for QST.

(b)   If You are a resident of Quebec, You, by executing this Schedule 2, (i) certify that You are registered for
QST; (ii) agree to enter into the election pursuant to section 41.0.1 of the QSTA to have Apple Canada collect,
                                                                                                                v115
                                                                                                        22 June 2020
        Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 16 of 25


account for and remit QST on sales of Licensed Applications to End-Users in Quebec made on Your behalf and
have completed (including entering its valid QST registration number), signed and returned to Apple Canada
Form FP2506-V; and (iii) acknowledge that Apple Canada will not charge, collect or remit QST on sales of
Licensed Applications made on Your behalf to End-Users located outside Quebec on the assumption that the
End-Users are not resident in Quebec and not registered for QST purposes such that the sales are zero-rated
for QST purposes.

(c)    If You are not resident in Quebec, by executing this Schedule 2 and not completing, signing and
returning Form FP2506-V to Apple Canada, You (i) certify that You are not resident in Quebec; (ii) certify that
You do not have a permanent establishment in Quebec; and (iii) acknowledge Apple will charge, collect and
remit QST on sales of Licensed Applications to End-Users in Quebec made on Your behalf.

1.4   PST

This Section 1.4 of Exhibit D applies to supplies of Licensed Applications made by You, through Apple Canada,
as agent, to End-Users in the provinces of British Columbia, Saskatchewan, Manitoba, Ontario, Prince Edward
Island and any other province that has or that adopts a PST. You acknowledge and agree that Apple Canada
will charge, collect and remit applicable PST on sales of Licensed Applications made to End-Users in these
provinces by Apple Canada on Your behalf.

2.    Delivery of Licensed Applications to End-Users in Australia

Where You designate APL to allow access to the Licensed Applications to End-Users in Australia:

2.1   You shall indemnify and hold Apple harmless against any and all claims by the Commissioner of
Taxation (“Commissioner”) for nonpayment or underpayment of GST under the A New Tax System (Goods and
Services Tax) Act 1999 (“GST Act”) and for any penalties and/ or interest thereon. In addition, You shall
indemnify and hold Apple harmless against any penalties imposed by the Commissioner for failing to register
for GST in Australia.

2.2   Goods and Services Tax (GST)

(a)   General

     (i)    This Section 2.2 of Exhibit D applies to supplies made by You, through APL, as agent, that are
connected with Australia. Terms defined in the GST Act have the same meaning when used in this Section 2.2.

       (ii) Unless expressly stated otherwise, any sum payable or amount used in the calculation of a sum
payable under this Schedule 2 has been determined without regard to GST and must be increased on account
of any GST payable under this Section 2.2.

       (iii)   If any GST is payable on any taxable supply made under this Schedule 2 by a supplier to a
recipient, the recipient must pay the GST to the supplier at the same time and in the same manner as providing
any monetary consideration. For the avoidance of doubt, this includes any monetary consideration that is
deducted by APL as commission in accordance with Section 3.4 of this Schedule 2.

       (iv)    The amount recoverable on account of GST under this clause by APL will include any fines,
penalties, interest and other charges.

      (v)    This Section 2 of Exhibit D survives the termination of the Agreement.

(b)   Resident Developers or Non-resident GST-Registered Developers

       (i)    If You are a resident of Australia, it is a condition of this Schedule 2, that You have an Australian
Business Number (“ABN”) and are registered for GST or have submitted an application to register for GST to
the Commissioner with an effective GST registration date of no later than the date of this Schedule 2. You will
provide Apple with satisfactory evidence of Your ABN and GST registration (by uploading to Apple, using the
App Store Connect site, a copy of Your GST registration or print-out from the Australian Business Register)
within 30 days of this Schedule 2. You warrant that You will notify Apple if it ceases to hold a valid ABN or be
registered for GST.

                                                                                                                  v115
                                                                                                          22 June 2020
        Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 17 of 25



        (ii)  If You are a non-resident and are registered for GST, it is a condition of this Schedule 2 that You
will provide Apple with satisfactory evidence of Your ABN and GST registration within 30 days of this Schedule
2. You warrant that You will notify Apple if You cease to be registered for GST.

      (iii) You and Apple agree to enter into an arrangement for the purposes of s.153-50 of the GST Act.
You and Apple further agree that for taxable supplies made by You, through APL as agent, to any End-User:

      (A) APL will be deemed as making supplies to any End-User;

      (B) You will be deemed as making separate, corresponding supplies to APL;

       (C) APL will issue to any End-User, in APL’s own name, all tax invoices and adjustment notes relating to
supplies made under section (iii)(a);

       (D)  You will not issue to any End-User any tax invoices or adjustment notes relating to taxable
supplies made under section (iii)(a);

      (E)   APL will issue a recipient created tax invoice to You in respect of any taxable supplies made by
You to APL under this Schedule 2, including taxable supplies made under section (iii)(b); and

      (F)    You will not issue a tax invoice to Apple in respect of any taxable supplies made by You to Apple
under this Schedule 2, including taxable supplies made under section (iii)(b).

(c)   Non-resident, Non-GST-registered Developers

If You are a non-resident and are not registered for GST, then:

       (i)   APL will issue to any End-User, in APL’s own name, all tax invoices and adjustment notes relating
to taxable supplies made by You through APL as agent; and

       (ii) You will not issue to any End-User any tax invoices or adjustment notes relating to taxable
supplies made by You through APL as agent.

3.    Delivery of Licensed Applications to End-Users in the United States

Where You designate Apple Inc. to allow access to the Licensed Applications to End-Users in the United
States:

3.1    If You are not a resident of the United States for U.S. federal income tax purposes, You will complete
Internal Revenue Service Form W-8BEN and/or any other required tax forms and provide Apple with a copy of
such completed form(s), and any other information necessary for compliance with applicable tax laws and
regulations, as instructed on the App Store Connect site.

3.2     If Apple, in its reasonable belief, determines that any state or local sales, use or similar transaction tax
may be due from Apple or You in connection with the sale or delivery of any of the Licensed Applications,
Apple will collect and remit those taxes to the competent tax authorities. To the extent that the incidence of any
such tax, or responsibility for collecting that tax, falls upon You, You authorize Apple to act on Your behalf in
collecting and remitting that tax, but to the extent that Apple has not collected any such tax, or has not received
reimbursement for that tax, from End-Users, You shall remain primarily liable for the tax, and You will
reimburse Apple for any tax payments that Apple is required to make, but is not otherwise able to recover.

3.3    In the event that You incur liability for income tax, franchise tax, business and occupation tax, or any
similar taxes based on Your income, You shall be solely responsible for that tax.

4.    Delivery of Licensed Applications to End-Users in Japan

Where You designate iTunes KK to allow access to the Licensed Applications to End-Users in Japan:

4.1     You acknowledge and agree that You have the sole responsibility for: (i) consumption tax output liability,
if any, with respect to delivery on Your behalf of Your Licensed Applications to End-Users by iTunes KK; (ii)
                                                                                                                  v115
                                                                                                          22 June 2020
         Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 18 of 25


filing of consumption tax returns and payment of consumption tax to the Japanese government, if applicable;
and (iii) determining independently, in consultation with Your own tax advisor, Your taxpayer status and tax
payment obligations for consumption tax purposes.

4.2   Commissions charged by iTunes KK to Japan resident developers will include consumption tax.

5.    Delivery of Licensed Applications to End-Users in countries listed in Exhibit A, Section 2

Where You designate Apple Distribution International Ltd., located at Hollyhill Industrial Estate, Hollyhill, Cork,
Republic of Ireland, to allow access to the Licensed Applications to End-Users in Exhibit A, Section 2:

You acknowledge that in the event Apple Distribution International Ltd. is subject to any sales, use, goods and
services, value added, or other tax or levy with respect to any remittance to You, the full amount of such tax or
levy shall be solely for Your account. For the avoidance of doubt, any invoice issued by You to Apple
Distribution International Ltd. will be limited to amounts actually due to You, which amounts shall be inclusive of
any value added or other tax or levy as set forth above. You will indemnify and hold Apple harmless against
any and all claims by any competent tax authorities for any underpayment of any such sales, use, goods and
services, value added, or other tax or levy, and any penalties and/or interest thereon.

6.    Delivery of Licensed Applications to End-Users in New Zealand

Where You designate APL to allow access to the Licensed Applications to End-Users in New Zealand:

(A)   General

      (i)    You shall indemnify and hold APL harmless against any and all claims by the Inland Revenue for
nonpayment or underpayment of GST under the Goods and Services Tax Act 1985 (“GST Act 1985”) and for
any penalties and/or interest thereon.

       (ii)  This Section 6 of Exhibit D applies to supplies made by You, through APL as agent, to any End-
User who is resident in New Zealand. Terms defined in the GST Act of 1985 have the same meaning when
used in Section 6 of Exhibit D.

       (iii)   This Section 6 of Exhibit D survives the termination of the Agreement.

       (iv)   You and Apple agree that APL is the operator of the electronic marketplace in respect of supplies
made by You, through APL as agent, to any End-User who is resident in New Zealand, and is treated as the
supplier of those supplies under s. 60C of the GST Act 1985 for GST purposes.

(B)    Resident Developers

       (i)   If You are a resident of New Zealand, You and Apple agree under s.60(1C) of the GST Act 1985
that supplies of services made by You through APL as agent to any End-User resident in New Zealand,
are treated as 2 separate supplies for GST purposes, being—

               (a) a supply of services from You to APL; and

               (b) a supply of those services from APL to the End-User resident in New Zealand.

      (ii)   You and APL acknowledge that the supply of services from You to APL for GST purposes under
Section 6(B)(i)(a) of this Exhibit D is not subject to GST under the GST Act 1985.

(C)    Non Resident Developers

       (i)   If You are a non resident of New Zealand, You and Apple agree under s. 60(1B) of the GST Act
1985 that supplies of services made by You through APL as agent to any End-User resident in New Zealand,
are treated as 2 separate supplies for GST purposes, being -

               (a) a supply of services from You to APL; and


                                                                                                                  v115
                                                                                                          22 June 2020
        Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 19 of 25


              (b) a supply of those services from APL to the End-User resident in New Zealand.

      (ii)  You and APL acknowledge that the supply of services from You to APL for GST purposes
under Section 6(C)(i)(a) of this Exhibit D is not subject to GST under the GST Act 1985.

(D)    APL will issue to any End-User, in APL’s own name, the required documentation relating to taxable
supplies made under Section 6 of this Exhibit D.

(E)     You will not issue to any End-User any documentation relating to taxable supplies made under Section 6
of this Exhibit D.

7.    Delivery of Licensed Applications to End-Users in Brazil

Where You designate Apple Inc. to allow access to the Licensed Applications to End-Users in Brazil:

(A) General

7.1    You acknowledge and agree that You have the sole responsibility for: (i) any indirect taxes liability
(including but not limited to goods and services taxes), with respect to delivery on Your behalf of Your Licensed
Applications to End-Users by Apple; (ii) filing of indirect tax returns and payment of indirect taxes to the
Brazilian government, if applicable; and (iii) determining independently, or in consultation with Your own tax
advisor, Your taxpayer status and tax payment obligations for indirect tax purposes.

7.2   You authorize, consent to, and acknowledge that Apple may use a third party in Brazil, an Apple
subsidiary and/or a third party vendor (the “Collecting Entity”), to collect any amounts from End-Users for the
Licensed Applications and remit such amounts out of Brazil to Apple to enable the remittance of Your proceeds
to You.

7.3    To the extent withholding taxes are applicable on remittances out of Brazil of the prices payable by End-
Users for the Licensed Applications, the Collecting Entity will deduct the full amount of such withholding tax
from the gross amount owed to You by Apple and will pay the amount withheld to the competent Brazilian tax
authorities in Your name. The Collecting Entity will use commercially practical efforts to issue the respective
withholding tax forms, which will be provided to You by Apple as provided in the Brazilian tax law. You are
solely responsible for providing any additional documentation required by the tax authorities in Your country to
be able to claim any foreign tax credits, if applicable.

(B) Non-Resident Developers

7.4     If You are not a resident of Brazil and to the extent withholding taxes are applicable on the remittances
out of Brazil of the gross amount owed to You, You may provide to Apple Your country of residence certificate
or equivalent documentation to claim a reduced rate of withholding tax under an applicable income tax treaty
between Your country of residence and Brazil. The Collecting Entity will apply a reduced rate of withholding tax,
if any, as provided in the applicable income tax treaty between Your country of residence and Brazil, only after
You furnish Apple with the documentation as required under that income tax treaty or otherwise satisfactory to
Apple, which is sufficient to establish Your entitlement to that reduced rate of withholding tax. You
acknowledge that the reduced rate will only take effect after Apple approves and accepts the tax residence
certificate or equivalent documentation provided by You. Notwithstanding section 3.3 of Schedule 2, if Your
funds will be remitted out of Brazil prior to receipt and approval by Apple of such tax documentation, the
Collecting Entity may withhold and remit to the competent tax authorities the full amount of withholding tax
unreduced by any tax treaty, and Apple will not refund to You any amount of such taxes withheld and remitted.

You will indemnify and hold Apple and the Collecting Entity harmless against any and all claims by any
competent tax authority for any underpayment of any such withholding or similar taxes, and any penalties
and/or interest thereon, including, but not limited to, underpayments attributable to any erroneous claim or
representation by You as to Your entitlement to, or Your actual disqualification for, the benefit of a reduced rate
of withholding tax.

(C) Resident Developers

7.5  If You are a resident of Brazil, You must update Your account with Your respective Brazilian taxpayer
number (CNPJ or CPF, as applicable). You acknowledge that by not providing the Your respective Brazilian
                                                                                                                 v115
                                                                                                         22 June 2020
        Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 20 of 25


taxpayer number, Your Licensed Applications may be removed from the Brazilian Store until such time as Your
Brazilian taxpayer number is provided.

8. Australian Developers – Delivery of Licensed Applications to End-Users Outside Australia

If You are a resident of Australia and You appoint Apple as Your agent or commissionaire for the marketing
and End-User download of the Licensed Applications by End-Users located outside of Australia, it is a condition
of this contract that You confirm that You have an Australian Business Number (“ABN”) and are registered for
GST under the A New Tax System (Goods and Services Tax Act 1999 (“GST Act”). You will provide Apple with
satisfactory evidence of Your ABN and GST registration (by uploading to Apple, using the App Store Connect
site, a copy of Your GST registration or print-out from the Australian Business Register) within 30 days of this
Schedule 2. You warrant that You will notify Apple if You cease to hold a valid ABN or be registered for GST.

9. New Zealand Developers – Delivery of Licensed Applications to End-Users Outside New Zealand

If You are a resident of New Zealand and You appoint Apple as Your agent or commissionaire for the
marketing and End-User download of the Licensed Applications by End-Users located outside of New Zealand,
You and Apple agree that under s.60C and 60(1C) of the GST Act 1985, supplies of services made by You
through Apple as agent to any End-User resident outside of New Zealand are treated as 2 separate supplies
for GST purposes under the GST Act 1985, being -

(i) a supply of services from You to Apple; and
(ii) a supply of those services from Apple to the End-User resident outside of New Zealand.

You and Apple acknowledge that the deemed supply of services from You to Apple under (i) above will not
result in a GST cost to Apple under the GST Act 1985.

10. Japan Developers – Delivery of Licensed Applications to End-Users Outside Japan

If Your principal or headquarters’ office is located in Japan and You appoint Apple as Your agent or
commissionaire for the marketing and End-User download of the Licensed Applications by End-Users located
outside of Japan, You shall reverse charge any Japanese consumption tax that is payable on the commissions
received by Apple in consideration for its services as Your agent or commissionaire under this Schedule 2.

11. Korean developers - Delivery of Licensed Applications to End-Users in Korea

If You are a resident of Korea and You appoint Apple Distribution International Ltd. as Your agent or
commissionaire to deliver Licensed Applications to End-Users in Korea, it is a condition of this Schedule 2
that You have a Korean Business Registration Number (“BRN”) or a Registration Number with Korean National
Tax Service (collectively “Korean Tax ID”).

You must update Your account with Your respective Korean Tax ID when prompted in App Store Connect. You
acknowledge that by not providing Your respective Korean Tax ID, Your Licensed Applications may
be removed from the Korean Store or Your remittance payment under section 3.5 of Schedule 2 may not be
made for Your applicable Licensed Applications until such time as Your Korean Tax ID is provided.

At Apple Distribution International Ltd.’s request, You will provide Apple with satisfactory evidence of the Your
Korean Tax ID (e.g., business registration certificate or print-out from the Korean National Tax Service's
HomeTax website). You warrant that You will notify Apple if You cease to hold a valid Korean Tax ID.

If You do not provide a valid Korean Tax ID to Apple, Apple reserves the right to charge Korean VAT on any
services provided to You under this Agreement.

12. Singapore developers - Delivery of Licensed Applications to End-Users in or outside Singapore

If You are a resident of Singapore and You appoint Apple as Your agent or commissionaire to deliver Licensed
Applications to End-Users in the jurisdictions specified in Exhibit A, it is a condition of this Schedule 2 that You
confirm to Apple whether You are registered for Singapore GST. If You are registered for GST, You are
required to provide Your Singapore GST registration number upon request.

If You are not registered for Singapore GST or do not provided Your Singapore GST registration number to
                                                                                                                  v115
                                                                                                          22 June 2020
        Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 21 of 25


Apple, pursuant to Singapore tax regulations, Apple will apply Singapore GST on the commission payable by
You to Apple to be deducted from Your remittance.

13. Malaysian developers - Delivery of Licensed Applications to End-Users in or outside Malaysia

If You are a resident of Malaysia and You appoint Apple as Your agent or commissionaire to deliver Licensed
Applications to End-Users in the jurisdictions specified in Exhibit A, pursuant to Malaysian tax regulations,
Apple will apply Malaysia Service Tax on the commission payable by You to Apple to be deducted from Your
remittance.

14. Mexican developers - Delivery of Licensed Applications to End-Users in Mexico

If You are a resident of Mexico, Apple will apply VAT on the commission payable by You to Apple to be
deducted from Your remittance, pursuant to Mexican tax regulations. Apple will issue the corresponding invoice
for such commission.

Apple also will apply the withholding income tax rate applicable to individuals on remittances for sales of the
Licensed Applications to End-Users located in Mexico, pursuant to Mexican tax regulations. Apple will deduct
the full amount of such withholding income tax from the gross amount owed to You by Apple and will pay the
amount withheld to the competent Mexican tax authorities. Apple will issue the respective withholding income
tax certificate.

If You are registered and have a valid tax ID in Mexico (known as the R.F.C), You must provide Apple with a
copy of Your Mexican tax ID registration by uploading it using the App Store Connect tool. You warrant that
You will notify Apple if You cease to hold a valid tax ID. If You do not provide proof to Apple of Your Mexican
tax ID, Apple will apply the highest income tax rate in accordance with Mexican tax regulations.




                                                                                                               v115
                                                                                                       22 June 2020
        Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 22 of 25




                                                   EXHIBIT E
Instructions for Minimum Terms of Developer’s End-User License Agreement

1. Acknowledgement: You and the End-User must acknowledge that the EULA is concluded between You
and the End-User only, and not with Apple, and You, not Apple, are solely responsible for the Licensed
Application and the content thereof. The EULA may not provide for usage rules for Licensed Applications that
are in conflict with, the App Store Terms of Service as of the Effective Date (which You acknowledge You have
had the opportunity to review).

2. Scope of License: The license granted to the End-User for the Licensed Application must be limited to a
non-transferable license to use the Licensed Application on any Apple-branded Products that the End-User
owns or controls and as permitted by the Usage Rules set forth in the App Store Terms of Service, except that
such Licensed Application may be accessed and used by other accounts associated with the purchaser via
Family Sharing or volume purchasing.

3. Maintenance and Support: You must be solely responsible for providing any maintenance and support
services with respect to the Licensed Application, as specified in the EULA, or as required under applicable
law. You and the End-User must acknowledge that Apple has no obligation whatsoever to furnish any
maintenance and support services with respect to the Licensed Application.

4. Warranty: You must be solely responsible for any product warranties, whether express or implied by law, to
the extent not effectively disclaimed. The EULA must provide that, in the event of any failure of the Licensed
Application to conform to any applicable warranty, the End-User may notify Apple, and Apple will refund the
purchase price for the Licensed Application to that End-User; and that, to the maximum extent permitted by
applicable law, Apple will have no other warranty obligation whatsoever with respect to the Licensed
Application, and any other claims, losses, liabilities, damages, costs or expenses attributable to any failure to
conform to any warranty will be Your sole responsibility.

5. Product Claims: You and the End-User must acknowledge that You, not Apple, are responsible for
addressing any claims of the End-User or any third party relating to the Licensed Application or the end- user’s
possession and/or use of that Licensed Application, including, but not limited to: (i) product liability claims; (ii)
any claim that the Licensed Application fails to conform to any applicable legal or regulatory requirement; and
(iii) claims arising under consumer protection, privacy, or similar legislation, including in connection with Your
Licensed Application’s use of the HealthKit and HomeKit frameworks. The EULA may not limit Your liability to
the End-User beyond what is permitted by applicable law.

6. Intellectual Property Rights: You and the End-User must acknowledge that, in the event of any third party
claim that the Licensed Application or the End-User’s possession and use of that Licensed Application infringes
that third party’s intellectual property rights, You, not Apple, will be solely responsible for the investigation,
defense, settlement and discharge of any such intellectual property infringement claim.

7. Legal Compliance: The End-User must represent and warrant that (i) he/she is not located in a country that
is subject to a U.S. Government embargo, or that is on Title 15, Part 740 Supplement 1 Country Group E of the
U.S. Code of Federal Regulations; and (ii) he/she is not listed on any U.S. Government list of prohibited or
restricted parties.

8. Developer Name and Address: You must state in the EULA Your name and address, and the contact
information (telephone number; E-mail address) to which any End-User questions, complaints or claims with
respect to the Licensed Application should be directed.

9. Third Party Terms of Agreement: You must state in the EULA that the End-User must comply with
applicable third party terms of agreement when using Your Application, e.g., if You have a VoIP application,
then the End-User must not be in violation of their wireless data service agreement when using Your
Application.

10. Third Party Beneficiary: You and the End-User must acknowledge and agree that Apple, and Apple’s
subsidiaries, are third party beneficiaries of the EULA, and that, upon the End-User’s acceptance of the terms
and conditions of the EULA, Apple will have the right (and will be deemed to have accepted the right) to

                                                                                                                   v115
                                                                                                           22 June 2020
        Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 23 of 25


enforce the EULA against the End-User as a third party beneficiary thereof.




                                                                                      v115
                                                                              22 June 2020
       Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 24 of 25


                                               EXHIBIT F
                                       Additional App Store Terms

1.      Discoverability on the App Store: The discoverability of Your Licensed Application in the App
Store depends on several factors, and Apple is under no obligation to display, feature, or rank Your
Licensed Application in any particular manner or order in the App Store.

(a) The main parameters used for app ranking and discoverability are text relevance, such as using an
accurate title, adding relevant keywords/metadata, and selecting descriptive categories in the Licensed
Application; customer behavior relating to the number and quality of ratings and reviews and application
downloads; date of launch in the App Store may also be considered for relevant searches; and whether
You have violated any rules promulgated by Apple. These main parameters deliver the most relevant
results to customer search queries.

(b) When considering apps to feature in the App Store, our editors look for high-quality apps across all
categories, with a particular focus on new apps and apps with significant updates. The main parameters
that our editors consider are UI design, user experience, innovation and uniqueness, localizations,
accessibility, App Store product page screenshots, app previews, and descriptions; and additionally for
games, gameplay, graphics and performance, audio, narrative and story depth, ability to replay, and
gameplay controls. These main parameters showcase high-quality, well-designed, and innovative apps.

(c) If You use an Apple service for paid promotion of Your app on the App Store, Your app may be
presented in a promotional placement on the Search results page and designated as advertising content.

To learn more about app discoverability, visit https://developer.apple.com/app-store/discoverability/.

2.      Access to App Store Data

You can access data concerning your Licensed Application’s financial performance and user engagement
in App Store Connect by using App Analytics, Sales and Trends, and Payments and Financial Reports.
Specifically, You can obtain all of Your Licensed Application’s financial results for individual app sales and
in-app purchases (including subscriptions) in Sales and Trends, or download the data from Financial
Reports; and You can view App Analytics for non-personally identifiable data that allows You to
understand how consumers engage with your Licensed Applications. More information can be found at
https://developer.apple.com/app-store/measuring-app-performance/. App Analytics data is provided only
with the consent of our customers. For more information, see https://developer.apple.com/app-store-
connect/analytics/. Apple does not provide You with access to personal or other data provided by or
generated through use of the App Store by other developers; nor does Apple provide other developers
with access to personal or other data provided by or generated through Your use of the App Store. Such
data sharing would conflict with Apple’s Privacy Policy, and with our customers’ expectations about how
Apple treats their data. You can seek to collect information from customers directly, so long as such
information is collected in a lawful manner, and You follow the App Store Review Guidelines.

Apple handles personal and non-personal information as outlined in Apple’s Privacy Policy. Information
about Apple’s access to and practices concerning developer and customer data can be found in “App
Store & Privacy,” accessible at https://support.apple.com/en-us/HT210584. Apple may provide some
non-personal information to strategic partners that work with Apple to provide our products and services,
help Apple market to customers, and sell ads on Apple’s behalf to display in the App Store and Apple
News and Stocks. Such partners are obligated to protect that information and may be located wherever
Apple operates.

3.      P2B Regulation Complaints and Mediation for EU

These provisions become effective 12 July 2020.

Developers established in, and which offer goods or services to customer located in, the European Union
may submit complaints pursuant to the Regulation of the European Parliament and of the Council on
                                                                                                            v115
                                                                                                    22 June 2020
       Case 4:20-cv-05640-YGR Document 66-1 Filed 09/08/20 Page 25 of 25


promoting fairness and transparency for business users of online intermediation services (“P2B
Regulation”) related to the following issues at developer.apple.com/contact: (a) Apple’s alleged non-
compliance with any obligations set forth in the P2B Regulation which affect You in the European Union;
(b) technological issues relating directly to distribution of Your Licensed Application on the App Store in
the European Union that affect You; or (c) measures taken by or behavior of Apple relating directly to
distribution of Your Licensed Application on the App Store in the European Union that affect You. Apple
will consider and process such complaints and communicate the outcome to You.

Pursuant to the P2B Regulation, Apple identifies the following panel of mediators with which Apple is
willing to engage to attempt to reach an agreement with developers established in, and which offer goods
or services to customer located in, the European Union on the settlement, out of court, of any disputes
between Apple and You arising in relation to the provision of the App Store services concerned, including
complaints that could not be resolved by means of our complaint-handling system:

Centre for Effective Dispute Resolution
P2B Panel of Mediators
70 Fleet Street
London
EC4Y 1EU
United Kingdom
https://www.cedr.com/p2bmediation/




                                                                                                           v115
                                                                                                   22 June 2020
